Citation Nr: 1734607	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-00 364	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral artery disease of the bilateral lower extremities.


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel










INTRODUCTION

The Veteran served on active duty from March 1968 to December 1971 and from July 1972 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously remanded in January 2014 and February 2016 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted.

Service connection was initially denied for peripheral arterial disease because such disability had not been confirmed in the medical evidence or on VA examination.  The examiner stated he could not therefore provide an opinion on whether such condition was related to the service connected diabetes. 

In a July 2016 written statement, the Veteran attested that his feet always seem to feel cold and in 2015 he developed a shiny redness between his left ankle and knee.  He further stated that his condition has worsened to the point that he can no longer walk or perform other means of exercise.  Finally, he stated that he has an annual physical with his VA primary care provider coming up in July 2016 and he would provide her with this information.  The Board notes that the Veteran has received both VA and private treatment for his claimed peripheral artery disease.  However, the record only contains VA treatment records through October 2011.  Relevant ongoing medical records must be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have recently treated him for his claimed peripheral artery     disease.  After securing any necessary releases, the AOJ should request any relevant records identified.  Updated        VA treatment records from October 2011 to present should also be obtained.  If any requested records are not available, the Veteran should be notified of such and the claims file should be annotated to reflect such.

2. If, and only if, newly obtained treatment records reflect a diagnosis of peripheral artery or vascular disease, obtain a medical opinion on whether such condition is caused or permanently worsened beyond normal progression by the Veteran's diabetes.  A rationale for the opinion should be provided.

3. After completing the above development, and any other development deemed necessary, readjudicate     the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case    is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




